Abatement Order filed January 22, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00850-CV



                      IN RE RICHARD PARKER, Relator


                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                               247th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-13073

                            ABATEMENT ORDER

      On October 22, 2014, relator Richard Parker filed a petition for writ of
habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this court to order his release
from an allegedly void confinement in the Harris County Jail for contempt based
on an order issued by the 247th District Court of Harris County. On October 30,
2014, this court granted relator temporary relief by issuing an interim writ of
habeas corpus and ordering relator released from confinement upon the posting of
a bond, pending this court’s consideration of his petition. See Tex. R. App. P.
52.8(b)(3), 52.10.

      At the time relator filed his petition for writ of habeas corpus, the Honorable
Bonnie Crane Hellums was serving in the capacity as presiding judge of the 247th
District Court. Judge Hellums signed the order challenged by relator in his petition.
However, Judge Hellums has since relinquished her position as presiding judge of
the 247th District Court. The Honorable John Schmude is the current presiding
judge of the 247th District Court. By rule, we must abate this original proceeding
to permit respondent’s successor to reconsider the order challenged in relator’s
petition. See Tex. R. App. P. 7.2(b); cf. In re Schmitz, 285 S.W.3d 451, 453 (Tex.
2009) (orig. proceeding) (holding that the proper respondent in mandamus
proceeding challenging judicial orders “should generally be the judge who made
the ruling”).

      Therefore, without expressing any opinion on the merits of relator’s petition,
we abate this proceeding, treat it as a closed case, and remove it from this court’s
active docket. This original proceeding will be reinstated on this court’s active
docket at such time when respondent’s successor advises this court of the action
taken upon reconsideration of the order challenged by relator. This court also will
consider an appropriate motion filed by either party to reinstate or dismiss this
original proceeding, as appropriate. The interim habeas relief granted by this court
on October 30, 2014 shall remain in effect pending further order of this court.

      We further direct relator to advise this court of the status of the underlying
litigation every thirty (30) days from the date of this order until the trial court has
                                          2
informed this court of the action taken upon reconsideration of the order
challenged by relator.

      It is so ORDERED.



                                PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.




                                       3